Citation Nr: 1038574	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  08-13 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for non-compressive disc 
bulge at L3-4 and minimal lower lumbar degenerative facet change, 
claimed as back injury.

2.  Entitlement to an initial rating in excess of 10 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1965 to June 1967.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions in February 2007 and October 2007 of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied service connection 
for bilateral pes planus and non-compressive disc bulge at L3-4 
and minimal lower lumbar degenerative facet change. 

By a rating decision dated in March 2008, the RO granted service 
connection for bilateral pes planus, and assigned a 10 percent 
evaluation, effective April 5, 2006. The Veteran submitted a 
notice of disagreement, and in a July 2008 statement of the case, 
the RO continued the initial 10 percent evaluation.  The Veteran 
chose to continue his appeal, asserting that his disability 
warrants a higher rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record indicates that further development is 
necessary with respect to the Veteran's claims on appeal. 

The Veteran has filed a claim for service connection for a back 
disability.  According to the VA-9 Substantive Appeal, received 
in May 2008, the Veteran indicated that he injured his back in an 
auto accident in service in Bahrain.  He stated that he was 
treated at a local clinic in 1966, and given x-rays and 
medication. The service treatment records obtained do not show 
any evidence of the contended injury.  On remand, the RO should 
contact the Veteran and request that he more specifically 
identify the date and location of the claimed treatment.  If he 
submits adequate identifying information, the RO should request 
such outstanding treatment records from any appropriate source, 
to ensure that all service treatment records are associated with 
the claims file.

The Veteran also contends that he deserves a higher rating for 
his bilateral pes planus.  The most recent VA examination was in 
September 2007.  The Veteran was found to have mild bilateral pes 
planus and plantar fasciitis.  In a November 2008 VA examination 
report following review of the claims file, the VA examiner 
reported that there was no change in history examination or 
findings.   According to a July 2008 private treatment report, 
the Veteran has pain on the bottom of his feet with activity and 
reported that he is unable to walk long distances.  In a 
September 2010 statement, the Veteran's representative also 
contended that the Veteran experiences swelling.  An examination 
too remote for rating purposes cannot be considered 
"contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994). See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where 
the record does not adequately reveal the current state of that 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination).  
Under the circumstances, the Board finds that a new examination 
is needed to determine the severity of the Veteran's bilateral 
pes planus.  Any additional VA treatment records should be 
obtained and added to the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
identify the date and location of the claimed 
treatment in Bahrain in 1966 following an 
auto accident.  If the Veteran provides 
adequate identification of the claimed 
treatment, request outstanding in-service 
treatment records from any facility 
identified by the Veteran, to ensure that all 
service treatment records are associated with 
the claims file.  All reasonable attempts 
should be made to obtain such records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do not 
exist or that further efforts to obtain such 
records would be futile, which should be 
documented in the claims file.  The Veteran 
must be notified of the attempts made and why 
further attempts would be futile, and allowed 
the opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 38 
C.F.R. § 3.159(e).

2.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
November 2008 VA addendum report, and any 
additional records of private treatment 
identified by the Veteran should be obtained 
and incorporated in the claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to the VA.  All 
attempts to procure such records should be 
documented in the file.  If the RO/AMC cannot 
obtain records identified by the Veteran, a 
notation to that effect should be included in 
the claims file.  In addition, the Veteran 
and his representative should be informed of 
any such problem.   

3.  Then, schedule the Veteran for the 
appropriate VA examination to determine the 
current severity of the bilateral pes planus.  
The claims folder and a separate copy of this 
REMAND must be made available to and reviewed 
by the examiner prior to completion of the 
examination.  Moreover, a notation to the 
effect that this record review has taken 
place must be included in the examination 
report.  As regards the requested 
examination, all pertinent symptomatology and 
findings should be reported in detail, and 
all appropriate studies should be performed.  

Following completion of the examination, the 
examiner should specifically comment 
regarding the severity of the Veteran's 
service-connected bilateral pes planus, to 
include any and all limitation of range of 
motion, as well as swelling on use, 
characteristic callosities, and deformity or 
atrophy of disuse.  The examiner should also 
discuss factors associated with disability, 
such as objective indications of pain or 
pressure on manipulation. 

4.  After completing any additional 
notification and/or development deemed 
necessary, to include any additional 
examinations, readjudicate the claims in 
light of all evidence received since the June 
2008 supplemental statement of the case 
(SSOC).  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished with a 
SSOC, and afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


